Citation Nr: 0122732	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran had military service in the United States Army 
Reserves from August  1953 to August 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1995 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
duodenal ulcer disease.  

The Board remanded the instant claim in October 1998 for 
further development.  

Unfortunately, remand is required again in this appeal, as 
additional information has indicated that further pertinent 
records may be available.  

The veteran's current claim is not his first claim of 
entitlement to service connection for a psychiatric disorder 
on a secondary basis.  This issue of entitlement to service 
connection for a psychiatric disorder secondary to a left 
foot condition was denied by rating decision of August 1976.  
He was notified of the outcome of that decision by a letter 
dated the same month.  No appeal was filed within one year of 
the date of receiving notification of the RO's decision.  
Thus, the August 1976 rating decision is final.  In 1992, the 
veteran submitted another claim, this time, requesting 
entitlement to service connection for a psychiatric disorder 
secondary to his service-connected duodenal ulcer.  A 
March 1993 rating decision denied the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that notwithstanding the nomenclature and varied 
etiology attributed to a veteran's disability, the veteran's 
condition, by any name, remains the same.  Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  Therefore, this is not a new 
claim but remains a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder on a 
secondary basis.  The issue has therefore been rephrased to 
reflect that this is a claim to reopen a previously-denied 
claim.

Neither the August 1997 statement of the case (SOC) nor the 
May 2001 supplemental statement of the case (SSOC) mentions 
the applicable laws and regulations concerning petitions to 
reopen previously denied claims based on new and material 
evidence, nor do they analyze whether new and material 
evidence has been submitted since the last final rating 
decision.  As the Board must determine whether new and 
material evidence has been submitted irrespective of the RO's 
September 1995 finding, Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the RO should address the issue on remand 
as a claim to reopen.  

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law specifically provides 
that "[n]othing in this section shall be construed to 
required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In an August 2000 VA treatment note, the veteran reported 
that he receives Social Security disability benefits.  VA has 
a duty to assist the veteran in obtaining relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran may be receiving such benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  A request for the administrative 
decision and supportive documents should be made.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.  

3.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a psychiatric disorder 
secondary to the veteran's service 
connected duodenal ulcer disease.  If 
sufficient evidence has been presented to 
reopen the claim, undertake any such 
further development as may be indicated.

4.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


